J-S27002-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN THE INTEREST OF: Z.B., A                :   IN THE SUPERIOR COURT OF
    MINOR                                      :        PENNSYLVANIA
                                               :
                                               :
    APPEAL OF: C.A.B., FATHER                  :
                                               :
                                               :
                                               :
                                               :   No. 516 WDA 2021

                 Appeal from the Order Entered March 26, 2021
    In the Court of Common Pleas of Jefferson County Civil Division at No(s):
                           CP-33-DP-0000056-2019

    IN THE INTEREST OF: Z.B., A                :   IN THE SUPERIOR COURT OF
    MINOR                                      :        PENNSYLVANIA
                                               :
                                               :
    APPEAL OF: C.A.B., FATHER                  :
                                               :
                                               :
                                               :
                                               :   No. 517 WDA 2021

                 Appeal from the Order Entered March 26, 2021
    In the Court of Common Pleas of Jefferson County Civil Division at No(s):
                           CP-33-DP-0000057-2019


BEFORE:      OLSON, J., NICHOLS, J., and COLINS, J.*

MEMORANDUM BY OLSON, J.:                             FILED: DECEMBER 1, 2021




____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-S27002-21



        Appellant, C.A.B. (Father), appeals from the order entered on March 26,

2021, changing the permanency goal for his two children1 from reunification

to adoption. Based upon our standard of review, we are constrained to affirm.

        We briefly summarize the facts and procedural history of this case as

follows. In August 2019, the children were living with their biological mother

(Mother)2 and her paramour in Jefferson County, Pennsylvania.        On August

26, 2019, Jefferson County Children and Youth Services (the Agency) was

granted emergency protective custody of the children after receiving reports

that their basic needs were not being met, they were enduring physical abuse,

and that Mother and her paramour were abusing controlled substances in the

home. At the time the children were removed from Mother’s home, Father

was in intensive care at Armstrong County Hospital.          The children were

adjudicated dependent on August 28, 2019 and placed together in foster care.

On October 2, 2019, the Agency initiated permanency and service plans for

both children.

        In December 2019, the trial court held a permanency review hearing.

At that hearing, the trial court received a report from Dr. Allen H. Ryen, Ph.D.,

which included a bonding assessment of Father and the children from

observations during supervised visitation. Following the review hearing, the

trial court determined that Father was moderately compliant with the Agency’s
____________________________________________



1   Z.B. (a female born March 2016) and Z.B. (a male born March 2018).

2   Mother is not a party to this appeal.

                                           -2-
J-S27002-21



permanency plan but ordered custody to remain with the Agency and

placement to continue with the original foster family.       The trial court held

another permanency review hearing in June 2020.           Again, it found Father

moderately compliant with the permanency plan.           On June 26, 2020, the

Agency placed the children in kinship care with a paternal aunt and uncle. The

trial court held another permanency review hearing in December 2020. On

February 2, 2021, the trial court entered an order modifying the children’s

placement because the trial court determined that the kinship placement was

not appropriate. As a result, the children were again placed with the original

foster family. On March 4, 2021, the Agency filed a petition for a goal change

from reunification to adoption.        On March 24, 2021, the trial court held a

permanency review hearing and entered orders changing the goal for both

children from reunification to adoption. Father’s timely appeal resulted. 3

       Appellant presents the following issues for our review:

       A. Whether the [t]rial [c]ourt committed an abuse of discretion or
          error of law in finding that [Father] had only made minimal
          progress toward alleviating the circumstances which
          necessitated the original placement when at the previous
          [p]ermenancy [r]eview [h]earing he had made at least
          moderate progress including the most [recent] hearing held
____________________________________________


3 Father filed a timely notice of appeal and corresponding concise statement
of errors complained of on appeal pursuant to Pa.R.A.P. 1925(a)(2)(i). On
May 12, 2021, this Court sua sponte consolidated the children’s cases. On
June 1, 2021, the trial court issued an opinion pursuant to Pa.R.A.P.
1925(a)(2)(ii). The Agency and court-appointed guardian ad litem for both
children filed a joint appellate brief on August 19, 2021, requesting that this
Court affirm the trial court order’s changing the children’s goal from
reunification to adoption.

                                           -3-
J-S27002-21


         December 8, 2020 which was [two] months after his most
         recent hospitalization[?] If this finding is based upon medical
         evidence only, [Father’s] only change in circumstance was a 32
         pound weight gain which cannot be the basis for this finding.

      B. Whether the [t]rial [c]ourt committed an abuse of discretion or
         error law in finding that a goal change as to [Father] from
         “return to parent or guardian” to “adoption” was warranted
         based on the evidence presented by the Agency. Specifically,
         the agency did not present any documented medical evidence
         that [Father] is unable to provide for the safety and well being
         of the children, that the children would not be safe in the care
         of their father, that his ongoing visitations with the children
         were anything but appropriate, and he, in any way, was the
         root cause of the failure of the kinship placement.

      C. Whether the [t]rial [c]ourt committed an abuse of discretion or
         error of law in not considering the best interest of the child[ren]
         in making its determination.

      D. Whether the [t]rial [c]ourt committed an abuse of discretion or
         error of law in failing to provide[] detailed [f]indings of [f]act
         to support [its] decision for [g]oal [c]hange and [p]rogress.

Father’s Brief at 5-6.

      Father argues the first two issues presented above in a single argument

section in his appellate brief and, upon review, Father’s third issue is also

inter-related. As such, we will examine Father’s first three claims together.

Essentially, Father argues that “the [trial] court ignored the fact that [the

children’s d]ependency was based upon Father’s hospitalization for an

infection and now [decided] Father [] can no longer expect to reunify with,

and see his children, because he is obese.” Id. at 14. Father argues that the

trial court erred by relying upon only certain portions of Dr. Ryen’s bonding

assessment performed 17 months before the review hearing at issue. Id. at

14. More specifically, Father asserts that the trial court only relied upon a

                                      -4-
J-S27002-21



portion of Dr. Ryen’s report wherein he “noted that Father, though engaged

with his children the entire time, was not the one initiating physical contact;

rather, the children were going to him to interact on account of his

compromised mobility.” Id. Instead, Father points to other portions of Dr.

Ryen’s findings to show that he is bonded with the children including, inter

alia, the children were excited to see Father during visitation and have a

secure bond with him and Father was responsive, fully engaged, and easily

able to redirect and quietly discipline them. Id. at 15. Dr. Ryen also opined

that he did not have safety concerns for the children and believed

unsupervised visitations with Father were imminent at the time of the

assessment. Id. at 16. Father maintains that severing the “bond between

[F]ather and children will have a devastating impact on the children and is not

in their best interests.” Id. at 23.

       Regarding his health, Father concedes that he was admitted to the

hospital for two weeks when the children were removed from Mother’s home

when his continuous positive airway pressure (CPAP) machine malfunctioned,

and he was breathing carbon dioxide. Id. at 16. Father also “admitted that

he was hospitalized a second time during the 18 months [when the children

were dependent], in November of 2020, this time for pneumonia which

[produced] blood clots in his legs.” Id. at 17. Father further acknowledges

that   he   suffers   from   hypertension,   hypothyroidism,   supraventricular

tachycardia, gastroesophageal reflux disease, chronic obstructive pulmonary

disease, asthma, and nocturnal respiratory issues. Id. at 17-18.     However,

                                       -5-
J-S27002-21



Father claims that the trial court erred by finding his health issues warranted

the goal change because the testifying Agency caseworker admitted that

Father’s medical issues were controlled by current therapy and medication,

and she did not provide Father’s current medical records to the court. Id.

Moreover, Father maintains “[t]here is nothing that Father has not completed

[with regard to the children’s permanency service plan], or [that he] failed to

cooperate with the Agency in terms of tasks and services[.]” Id. at 19. Father

also claims that, in assessing safety within his home, the trial court erred by

overlooking evidence that Father’s aunt currently resides there, as well. Id.

at 20-21. In sum, Father claims that he “has not failed to perform his parental

duties, nor has he relinquished them, [but his rights] are being taken away

for [] only one reason: because the Agency, and the trial c]ourt, thinks he is

too fat.” Id. at 22.

       We adhere to the following standards:

          When we review a trial court's order to change the
          placement goal for a dependent child to adoption, our
          standard is abuse of discretion.[4] In order to conclude that
          the trial court abused its discretion, we must determine that
          the court's judgment was manifestly unreasonable, that the
          court did not apply the law, or that the court's action was a
          result of partiality, prejudice, bias or ill will, as shown by the
          record. We are bound by the trial court's findings of fact
          that have support in the record. The trial court, not the
          appellate court, is charged with the responsibilities of
____________________________________________


4 Appellant cites the proper abuse of discretion standard of review in his scope
and standard of review section of his appellate brief. See Appellant’s Brief at
4. However, in the summary of the argument section of his brief, Appellant
incorrectly asserts that a goal change is reviewed under the clear and
convincing evidence standard. Id. at 11.

                                           -6-
J-S27002-21


        evaluating credibility of the witnesses and resolving any
        conflicts in the testimony.            In carrying out these
        responsibilities, the trial court is free to believe all, part, or
        none of the evidence. When the trial court's findings are
        supported by competent evidence of record, we will affirm
        even if the record could also support an opposite result.

     Next, we note that in matters of placement for a dependent child,
     the trial court must be guided by the best interests of the child—
     not those of his or her parents.

        Placement of and custody issues pertaining to dependent
        children are controlled by the Juvenile Act, [42 Pa.C.S.A.
        §§ 6301–6365,] which was amended in 1998 to conform to
        the federal Adoption and Safe Families Act (“ASFA”)[, 42
        U.S.C. § 671 et seq]. The policy underlying these statutes
        is to prevent children from languishing indefinitely in foster
        care, with its inherent lack of permanency, normalcy, and
        long-term parental commitment. Consistent with this
        underlying policy, the 1998 amendments to the Juvenile
        Act, as required by the ASFA, place the focus of dependency
        proceedings, including change of goal proceedings, on the
        child. Safety, permanency, and well-being of the child
        must take precedence over all other considerations,
        including the rights of the parents.

     At each review hearing for a dependent child who has been
     removed from the parental home, the court must consider the
     following, statutorily-mandated factors:

        the continuing necessity for and appropriateness of the
        placement; the extent of compliance with the service plan
        developed for the child; the extent of progress made
        towards alleviating the circumstances which necessitated
        the original placement; the appropriateness and feasibility
        of the current placement goal for the child; [] a likely date
        by which the goal for the child might be achieved[; whether
        reasonable efforts were made to finalize the permanency
        plan in effect; and whether the child is safe]. 42 Pa.C.S.A.
        § 6351(f).

                                      ***

     When the child welfare agency has made reasonable efforts to
     return a foster child to his or her biological parent, but those

                                      -7-
J-S27002-21


      efforts have failed, then the agency must redirect its efforts
      towards placing the child in an adoptive home. This Court has held
      that the placement process should be completed within 18
      months.

                                      ***

      While this 18–month time frame may in some circumstances seem
      short, it is based on the policy that a child's life simply cannot be
      put on hold in the hope that the parent will summon the ability to
      handle the responsibilities of parenting.

In re A.K., 936 A.2d 528, 532–534 (Pa. Super. 2007) (case citation and

original brackets omitted; internal footnotes incorporated; emphasis added).

      “The official change in goal by the court is most commonly initiated by

the agency.”   In Interest of L.T., 158 A.3d 1266, 1278 (Pa. Super. 2017).

However, “there is no statutory requirement that a juvenile court must provide

express notice that it is contemplating a goal change.” Id. “If reunification

with the child's parent is not in a child's best interest, the court may determine

that [a]doption is the appropriate permanency goal.” Interest of H.J., 206

A.3d 22, 25 (Pa. Super. 2019), citing 42 Pa.C.S.A. § 6351(f.1)(2).             “A

placement goal change to adoption does not terminate the parents' rights;

however, it is a step in that direction.” Id. (citation omitted). “By allowing

the agency to change its goal to adoption, the trial court has decided that the

agency has provided adequate services to the parent but that [the parent] is

nonetheless incapable of caring for the child and that, therefore, adoption is

now the favored disposition.     In other words, the trial court order is the

decision that allows the agency to give up on the parent.” In re N.C., 909



                                      -8-
J-S27002-21



A.2d 818, 824 (Pa. Super. 2006) (citation and emphasis omitted). “[W]hile

parental progress toward completion of a permanency plan is an important

factor, it is not to be elevated to determinative status, to the exclusion of all

other factors.”    In re A.K., 936 A.2d at 534, citing In re N.C., 909 A.2d at

824–827. “When circumstances are such that the best interests of the child

dictate a goal change to adoption, then the trial court acts well within its

authority to order the goal change—even if the parent has made substantial

progress toward completion of his or her permanency plan.”          Id.    When

determining goal changes, the trial court should also consider input from an

appointed guardian ad litem.        See In re N.C., 909 A.2d at 826.5

       Upon review of the certified record, we note the following. At the March

2021 permanency review hearing, there was evidence that Father weighed

over 400 pounds, and had gained 32 pounds after the initial Agency

intervention.     N.T., 3/24/2021, at 21, 30.      Father acknowledged that his

____________________________________________


5 Additionally, further independent research reveals at least one decision from
the Court of Common Pleas addressing obesity and reunification. See
Ralston v. Ralston, 55 A.3d 736, 740, n.2 (Pa. Super. 2012) (“Decisions of
the Courts of Common Pleas are not binding precedent for the appellate
courts, but may be considered for their persuasive value”). In the case of In
re D.K., 58 Pa. D. & C.4th 353 (CCP 2002), the Common Pleas Court of
Northumberland County was called upon to determine whether a mother and
her 16-year-old son, both described as morbidly obese, should be reunified.
Ultimately, the court adjudicated the minor dependent on the basis that the
mother’s extreme obesity limited her ability to parent her son. The D.K. court
ordered the mother to provide a safe, stable, and healthy environment for the
minor child and for her to “address her own health concerns and well-being in
order to care for D.K.” Id. at 362.



                                           -9-
J-S27002-21



weight was a concern for his overall health.       Id. at 57-58.    The Agency

caseworker testified that she had concerns that Father could not walk upstairs

quickly, that “his capabilities are certainly a part of [a] safety assessment,

[and, as a result, she could not] say [the children] would be safe” in Father’s

home. Id. at 21-23. Father testified that it takes him “[a]bout three or four

minutes” to walk upstairs in his residence. Id. at 73. Father, however, claims

that he may have recently gained weight from his current thyroid medication

and that his doctors are trying different prescriptions to alleviate the effects,

but Father acknowledged that he has suffered from hypothyroidism and being

overweight since he was sixteen years old.        Id. at 15, 57.    The Agency

caseworker testified that Father’s “health has deteriorated, and it still remains

an issue.” Id. at 24. She further testified that she’s “had many conversations

with [Father] about his medical issues that he faces.” Id. at 27. Father’s

doctors have “discussed lifestyle modification for disease management and

prevention” and recommended “a whole food diet rich in plant[-]based foods”

and “exercising five days a week for thirty minutes” for Father. Id. at 68-69.

Father claims that he has tried his best to follow doctor recommendations but

admitted that since the inception of the case with the Agency, he has struggled

with his own health issues. Id. At the time the children were removed from

Mother’s home in August 2019, Father was hospitalized for two weeks after

his CPAP machine malfunctioned. Id. at 3, 53. Father was hospitalized again

in November 2019 for pneumonia and blood clots in his legs. Id. at 53. In

March 2020, Father had a same day surgical procedure at Armstrong Hospital

                                     - 10 -
J-S27002-21



to remove an “IVC filter on [his] neck” that “help[ed] with the blood clots.”

Id. at 56.    Father also admitted to using smokeless tobacco against his

doctors’ recommendations, but claims he is trying to quit and uses nicotine

lozenges. Id. at 66.

     At the conclusion of the review hearing, the trial court offered its

reasoning for the goal change:

     For [Father], his house was never inappropriate from a physical
     standpoint. It was his health, and it still remains his health, and
     [] the evidence shows his health, which, this is the only case I can
     recall that I’ve had this as a goal change, his health leaves him in
     a position where today, I don’t think he’s able to care for the
     children medically, and I’m not – certainly no one in this room
     should have more sympathy than me for his condition.

     I can certainly say I get really annoyed at doctors telling me to
     lose weight, but I’ve heard it since I as five years old, and it’s not
     happening.

     But I don’t have a two year-old and a four year-old, and I’m not
     near as obese, although I am overly obese by charts, as [Father],
     and I think the testimony of the [Agency] caseworker is credible.

     We know he couldn’t care for the children at the time of the initial
     placement, which was eighteen months ago.

     Although he may be in better personal medical health, I don’t
     think he is in any better shape to take care of the children this
     day.

Id. at 79-80.   The trial court, however, also noted that it would conduct “a

review in six months.” Id. at 81.

     Here, there is no dispute that the children had been placed in the

Agency’s care for almost 19 months at the time of the review hearing. This

Court has held that the placement process should be completed within 18


                                    - 11 -
J-S27002-21



months, because the children’s lives simply cannot be put on hold in the hope

that Father will summon the ability to handle the responsibilities of parenting.

See In re A.K., 936 A.2d at 534.      The safety, permanency, and well-being

of the children takes precedence over all other considerations, including the

rights of Father. Id.   Ultimately, in this case, the trial court determined that

the children were removed from their home, because Father was hospitalized

and in intensive care at the time. The trial court found that Father had not

remedied the conditions that had led to the children’s removal.        See Trial

Court Opinion, 6/1/2021, at *1 (“Father, at the time they were removed from

Mother’s home, was not a placement option because he was in the ICU, and

to date he suffers from a myriad [of] serious health problems exacerbated by

obesity, the severity of which renders him incapable of properly caring for a

3- and 5-year-old.”). The trial court determined that while “Father may love

his children, the objective reality is that his weight and attendant health

problems would in fact make it difficult, if not impossible[,] for him to

adequately respond” to their safety needs. Id. at *2.     More specifically, the

trial court concluded that Dr. Ryen’s assessment that Father’s mobility was

compromised and Father’s testimony that it took him three to four minutes to

walk upstairs in his residence was “plain evidence of Father’s physical

incapacity … in the event of an emergency.” Id., citing N.T., 3/24/2021, at

72-73. Further, the trial court determined that Father’s aunt, who the trial

court described as “elderly,” was not a proper substitute resource if Father

were unavailable. See Trial Court Opinion, 6/1/2021, at *2. Finally, the trial

                                     - 12 -
J-S27002-21



court recognized that “the children are happy and thriving” in foster care, the

foster parents were excited to have the children back in their care and

expressed their desire to adopt, and, therefore, it was in their best interest to

change the goal from reunification to adoption.    Id.

      Upon review, we agree with the trial court’s assessment. Father admits

that his overall health is a concern in caring for the children.       While he

contends that medication is to blame for his recent weight gain, Father admits

that he has been overweight, and had associated medical conditions, since he

was a teenager.     Record evidence shows that the Agency addressed its

concerns with Father about his medical conditions, but Father made no

improvement and the children’s safety remains a paramount concern.

Accordingly, the trial court acted within the bounds of its discretion in

concluding that Father’s “weight and attendant health problems would prevent

him from being an appropriate full-time caregiver” and Father “is not a viable

permanency option.” See Trial Court Opinion, 6/1/2021, at *2. Again, under

well-settled Pennsylvania law, the trial court was not required to wait while

Father summoned the ability to deal with his weight and related medical

issues, in order to properly care for his children. As D.K. makes clear, it is

not unreasonable for a court to base its goal change decision on a parent’s

inability to address his or her own health concerns related to obesity before

reunification may occur.     The record in this case demonstrates Father’s

increased absence from the home due to his ongoing health issues. Father

has required hospitalized care on three separate occasions since the children’s

                                     - 13 -
J-S27002-21



removal from Mother’s home. Obviously, during these absences, Father could

not attend to the safety and well-being of his young children and there is no

evidence of a reliable substitute parental resource in Father’s home. 6        In

addition, the trial court was justifiably concerned that Father’s mobility created

an unsafe environment in the event of an emergency. By his own admission,

Father recognizes the limitations of his mobility.       Thus, the trial court’s

rationale that Father is not a viable permanency option is not merely

speculative and has support in the certified record.

       Even though Father made progress with many aspects of the Agency’s

permanency plan, the trial court properly determined that the goal change to

adoption was in the children’s best interests. See In re A.K., 936 A.2d at

534. The trial court found that the goal of adoption by the foster parents was

in the best interest of the children, their well-being, and their need for

permanence. The record supports that determination. Finally, the children’s

guardian ad litem agrees that the children’s goal be changed from reunification

to adoption. Based upon our standard of review, applicable law, and review

of the certified record, we discern no abuse of discretion in changing the

____________________________________________


6  There is no record evidence that Father’s aunt was a proper alternative
resource. Upon review of the record, there is only evidence of the aunt’s
name, her age (68 years old at the time of the review hearing), and that she
resided with Father. N.T., 3/24/2021, at 52. While Father complains that the
“Agency offered no evidence that the aunt is a threat to the children and
nothing more than a helping hand[,]” Father has not offered any evidence that
his aunt was an appropriate, substitute caregiver. Father’s Brief at 20-21.
With such scant evidence regarding aunt, we may not disturb the trial court’s
findings and credibility determinations.

                                          - 14 -
J-S27002-21



children’s permanency goal from reunification to adoption. As such, Father’s

first three appellate issues lack merit.

      Finally, in a three-sentence paragraph without any citation to legal

authority, Appellant claims in his fourth issue on appeal that the trial court

failed to provide detailed findings of fact to support its goal change decision.

See Father’s Brief at 24. Father has waived this issue. Umbelina v. Adams,

34 A.3d 151, 161 (Pa Super. 2011), citing Pa.R.A.P. 2119(a) (“[W]here an

appellate brief fails to provide any discussion of a claim with citation to

relevant authority or fails to develop the issue in any other meaningful fashion

capable of review, that claim is waived.”). However, we note that Pa.R.A.P.

1925(a)(2)(ii) governing children’s fast track appeals provides, in pertinent

part, that “[u]pon receipt of the notice of appeal and concise statement of

errors complained of on appeal [] the trial judge who entered the order giving

rise to the notice of appeal, if the reasons for the order do not already appear

of record, shall [] file [] at least a brief opinion of the reasons for the order,

[] but need not[] refer to the transcript of the proceedings.”          Pa.R.A.P.

1925(a)(2)(ii). Here, the trial court complied with Rule 1925(a)(2)(ii) by filing

a brief opinion on June 1, 2021. Accordingly, Father’s final claim is waived,

but otherwise without merit.

      Order affirmed.




                                     - 15 -
J-S27002-21


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/1/2021




                          - 16 -